Robinson, C. J.
The decree of the district court was rendered on the twenty-ninth day of May, 1890. The plaintiff shows, hy an additional abstract, that the translation of the shorthand reporter’s notes was not filed in the office of the clerk of the district court until the sixth day of January, 1891. That was not in time to secure a trial de novo in this court. Arts v. Culbertson, 78 Iowa, 13; Kavalier v. Machula, 77 Iowa, 121.
Errors hare been assigned by the appellants, of which some have not .been noticed ;n argument, and others relate to the effect of the evidence, and cannot be considered. The only assignment which, by the .most liberal rule of practice, can be regarded as requiring attention is one which charges error in the court in taxing, as a part of the cost in favor of the attorney for the plaintiff, a fee of thirty-five dollars. The theory of the assignment is that such a fee cannot be taxed in eases prosecuted by the county attorney; but it was held in State v. Douglas, 75 Iowa, 432, 434, that an attorney’s fee is taxable in such eases, as well as in those prosecuted by private citizens. „
No ground is shown for reversing the decree of the district court. It is therefore affirmed.